Citation Nr: 1720402	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service connected residuals of lumbar spine strain with osteoarthritis ("low back disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for a low back disability and assigned an initial rating of 10 percent.

In March 2010, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2011, following a March 2011 remand by the Board, the RO increased the rating for the Veteran's low back disability to 40 percent, effective March 23, 2011.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2014, the Board denied entitlement to a rating in excess of 10 percent prior to March 23, 2011, and remanded the issues of entitlement to a rating in excess of 40 percent on and after March 23, 2011, and the claim for entitlement to TDIU, for further development.  The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 order, the Court vacated that part of the Board's decision that denied entitlement to a rating in excess of 10 percent prior to March 23, 2011 and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.  In August 2015, the Board remanded the case for further development pursuant to the Joint Motion. 

In June 2016 the Board again remanded the case for further development.  Subsequently, a February 2017 rating decision increased the initial rating of the service connected low back disability to 40 percent, from October 2007.  The issues remaining on appeal are as listed on the first page of this document.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 decision, the Board, in pertinent part, directed on remand that the RO should refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  The Board also remanded the issue of entitlement to a TDIU for additional development and consideration, to include adjudication of the issue of entitlement to TDIU pursuant to Rice, supra.

The RO has not, to date, referred the case for consideration of an extraschedular rating, nor has it adjudicated the TDIU issue.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the issue of entitlement to an initial rating in excess of 40 percent for the low back disability, the Board notes that the VA examination in August 2016 determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  However, a VA physical therapy treatment record dated in July 2016 referred to radiculopathy and noted "pain extending down the bilateral posterior [lower extremities] to about the level of the knee."  As the presence of radiculopathy could entitle the Veteran to separate ratings, the Board finds that another examination is necessary in order to reconcile the conflicting medical evidence regarding radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination addressing his service-connected low back disability.  The examiner must review the Veteran's electronic claims file.  The examiner should describe whether the Veteran has any symptoms of radiculopathy of the lower extremities associated with the service connected low back disability.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address the inconsistency between the July 2016 VA physical therapy report and the August 2016 VA examination.  The examiner should provide the reasoning for the conclusions reached.

2.  Following the above, adjudicate the issues of whether separate ratings are warranted for radiculopathy of either lower extremity at any point during the appeals period in conjunction with Note 1 of the General Rating Formula for Diseases and Injuries of the Spine.  

3.  Forward the increased rating claim to the Director of the Compensation Service for consideration of the assignment of an extraschedular rating in excess of 40 percent for the Veteran's service-connected low back disability, pursuant to the provisions of 38 C.F.R. § 3.321 (b).

4.  Adjudicate the issue of entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

If the percentage requirements remain unmet pursuant to the Rating Schedule, refer the claim to the Director of the Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis for the entire duration of the appeal period.  38 C.F.R. § 4.16 (b).  The RO should note that marginal employment is not considered substantially gainful.  See 38 C.F.R. § 4.16.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




